DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending in this application.  This is a non-final office action in response to Application Number 17/101,476 filed on 23 November 2020.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is missing punctuation at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a device status of a plurality of electronic devices” in line 1 and refers to a single status for multiple devices, however claim 1 also recites “the device status of each electronic device of the plurality of electronic devices” in lines 5-6 and “the device status of each electronic device having the second device status” in line 8 which refer to the status of individual devices. As such, it is unclear if “a device status of a plurality of electronic devices” is meant to describe a single status for a plurality of devices or if it is meant to describe that each of the plurality of devices has a device status.  For purposes of examination, examiner interprets this according to the second option.
The dependent claims 2-9 do not clarify this issue and are also rejected under 35 USC 112(b) based on their dependency.

Claim 10 recites “a shared characteristic” in line 8 with respect to entering a second device status based on a second electronic device, however there is no explanation that the second electronic device or any other electronic device has a shared characteristic as there is in claim 1.  It is unclear if a shared characteristic is a characteristic shared among multiple devices or if it is a common characteristic used in a device status policy.  For purposes of examination, examiner interprets this according to the second option.
The dependent claims 11-17 do not clarify this issue and are also rejected under 35 USC 112(b) based on their dependency.
Additionally, claim 13 described grouping the plurality of electronic devices having the shared characteristic into a group, however in the parent claim 10, the 

Claim 18 recites “a second device status” twice in lines 9 and 10. It is unclear if this is an issue regarding antecedent basis or if these are two different second device statuses.  If there are two different second device statuses, then it is also unclear if it refers to the status of the “second electronic device of the accepted list of electronic devices”, the status of the “second electronic device”, or is a different status than the current, i.e. first, status of the first device.  For purposes of examination, examiner interprets this such that the second mention of a second device status refers to a different status than the current status of the first device.
The dependent claims 19-20 do not clarify this issue and are also rejected under 35 USC 112(b) based on their dependency.

Claim 1 recites the limitation “the one or more processors” in lines 2, 3, 5, and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “a device status of a plurality of electronic devices” in line 1 and refers to a single status for multiple devices, however claim 1 also recites “the device status of each electronic device of the plurality of electronic devices” in lines 5-6 and “the device status of each electronic device having the second device status” in line 8 

Claim 4 recites “shared characteristics” in line 2. There is insufficient antecedent basis for this limitation in the claim since claim 4 describes the plural form and previously only the singular form was used.

Claim 7 recites “the group having the second device status” in line 2. There is insufficient antecedent basis for this limitation in the claim. While parent claim 1 describes changing the device status of each electronic device having the second device status, this limitation did not disclose that there is a group having the second device status.  Additionally, examiner respectfully points out that a group can be made up of a single device.

Claim 18 recites “a first electronic device of the one or more electronic devices” in line 5.  There is insufficient antecedent basis for this limitation in the claim since there is no previous mention of one or more electronic devices.

Claim 19 recites “the shared characteristic” in line 1. There is insufficient antecedent basis for this limitation in the claim since there is no previous mention of a shared characteristic in claim 19 or its parent claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (U.S. Patent Publication 2016/0261425).

Regarding claim 1, Horton disclosed a method of changing a device status of a plurality of electronic devices comprising: 
detecting, by the one or more processors, the device status of the plurality of electronic devices (see Horton 0087: plurality of network-connected electronic devices | 0124: “master” home automation console | 0157: transmitting device operation status | 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.); 
determining, by the one or more processors, a shared characteristic between the plurality of electronic devices (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity | 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe); 
detecting, by the one or more processors, whether the device status of each electronic device of the plurality of electronic devices having the shared characteristic is a first device status or a second device status (see Horton 0289: determining that the devices within the structure are either on or off, i.e. first and second device statuses. When the structure’s status is ‘away’, then the lights are turned off and it is determined that the garage door is open); and 
changing, by the one or more processors, the device status of each electronic device having the second device status to the first device status (see Horton 0289: When the structure’s status is ‘away’, then the lights are turned off.  This illustrates changing the status from one state to another state | 0292: turning off one or more devices based on the status of the structure | 0380: changing the state of two thermostats to be the same during ‘arriving’ mode | 0446: changing the states of devices based on the rules within the applicable ‘recipe’, e.g. turning on specific devices Device state is off before an action can be performed to turn it on).

Regarding claim 10, Horton disclosed a system comprising:
a display (see Horton 0076: visual display);
one or more electronic devices (see Horton 0087: plurality of network-connected electronic devices); and
memory storing instructions, the instructions being executable by the one or more electronic devices (see Horton 0079: memory, processors), wherein the instructions comprise:
detecting a first device status on an electronic device of the one or more electronic devices (see Horton 0087: plurality of network-connected electronic devices | 0124: “master” home automation console | 0157: transmitting device operation status | 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.); 
determining whether a second electronic device of the one or more electronic devices should be informed to enter a second device status based on a shared characteristic (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity | 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. The shared characteristic of these devices is that they belong to the same recipe | 0289: When the structure’s status is ‘away’, then a notification is sent that the garage door is open and the lights are turned off.  This illustrates changing the status from one state to another state | 0512: thermostat status is used to control the garage door’s status | 0292: turning off one or more devices based on the status of the structure | 0380: changing the state of two thermostats to be the same during ‘arriving’ mode | 0446: changing the states of devices based on the rules within the applicable ‘recipe’, e.g. turning on specific devices based on their status and inclusion within the ‘recipe’ group. Device state is off before an action can be performed to turn it on); 
generating a prompt based on the shared characteristic that includes an indication to change the second device status of the second electronic device to match the first device status of the first electronic device (see Horton 0289: sending a notification to the user that the home status is away however the garage door is open, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0512: thermostat status is used to control the garage door’s status | 0468: when the thermostat 10A is away, the oven enters vacation mode (turned off), however when the thermostat 10A enters ‘away’ mode, a notification is sent to the user indicating the oven is on. A user is able to turn the oven on and off via an app on their mobile device, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0482: upon discerning an activity (0481: determining that the thermostat is away) and when an appliance is left on, e.g. oven, the system notifies the user that the oven is still on and prompts the user about changing or not changing the status of the oven to match the thermostat’s status, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0486: controlling the status of a second device (smart fan) based on the status of the first device (thermostat), e.g. the thermostat is in heating mode and another device’s state is changed to correspond to the thermostat’s state (0488), i.e. the shared characteristic is belonging to the same structure, the two statuses do not match); and 
sending the prompt that includes the indication to change the second device status of the second electronic device to match the first device status of the first electronic device (see Horton 0562: displaying status prompts on user device | 0468: sending a notification to the user about changing the oven’s status | 0482: sending a prompt to the user about changing the status of the oven to match the thermostat).

Regarding claim 18, Horton disclosed a non-transitory computing-device readable storage medium on which computing- device readable instructions of a program are stored, the instructions, when executed by one or more computing devices, causing the one or more computing devices to perform a method, the method comprising:
setting a first electronic device of the one or more electronic devices to a first device status (see Horton 0468: oven is on);
establishing an accepted list of electronic devices to receive a set of instructions from (see Horton 0167: API client sends commands for controlling smart home devices | 0184: user grants permission to client(s) in order for the client(s) to interact with the smart devices, permissions granted on resource access permission page | 0189: resource access permission page lists permitted clients | 0233: access tables);
receiving the set of instructions from a second electronic device of the accepted list of electronic devices, the second electronic device having a second device status, the set of instructions including a prompt to change the first device status to a second device status (see Horton 0468: when the thermostat 10A (the second electronic device) is away, the oven (first electronic device) enters vacation mode (turned off), however when the thermostat 10A enters ‘away’ mode, a notification is sent to the user indicating the oven is on. A user is able to turn the oven on and off via an app on their mobile device, i.e. mobile device app is the client, i.e. “a second electronic device of the accepted list of electronic devices”, that sends commands to change the status of the oven, i.e. the first device | 0482: upon discerning an activity (0481: determining that the thermostat is away) and when an appliance is left on, e.g. oven, the system notifies the user that the oven is still on and prompts the user about changing or not changing the status of the oven to match the thermostat’s status, i.e. sending a prompt about a command for changing the status of the oven, i.e. first device status, to a second status);
interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt); and
changing the first device status to the second device status (see Horton 0482: changing the oven’s status | 0167: API client sends commands for controlling smart home devices).

Regarding claim 2, Horton disclosed the method of claim 1, wherein the shared characteristic is at least one of a proximity threshold (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity), a shared calendar event, shared event invite, or being in a pre-defined group (see Horton 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe).

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Horton according to the rationale provided above.
Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Horton according to the rationale provided above.

Regarding claim 3, Horton disclosed the method of claim 1 above, further wherein the first device status and the second device status is one of a Do Not Disturb (“DND”), Available (see Horton 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.), or Silent status.

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Horton according to the rationale provided above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Horton according to the rationale provided above.

Regarding claim 4, Horton disclosed the method of claim 1, further comprising grouping the plurality of electronic devices having the shared characteristics (see Horton 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure. Devices are grouped within the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. The shared characteristic of these devices is that they belong to the same recipe. Devices are grouped within the same recipe).

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Horton according to the rationale provided above.

Regarding claim 5, Horton disclosed the method of claim 1, further comprising comparing the plurality of electronic devices to an accepted list of electronic devices (see Horton 0191: authorization server validates a client’s request for access based on the access token (access token is provided during registration with the resource access permission page: 0185)).

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Horton according to the rationale provided above.

Regarding claim 6, Horton disclosed the method of claim 5, further comprising disregarding a first electronic device of the plurality of electronic devices where the first electronic device is not on the accepted list of electronic devices (see Horton 0201: client is not authorized on the resource access permissions page | 0255: providing an An error is an indication that the request is being disregarded. Of note, the claimed “disregarding a first device…” is interpreted such that the first device’s commands are not followed. By sending an error, the system is indicating that the first device is being disregarded | 0356: ignoring commands when criteria aren’t met).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Horton according to the rationale provided above.

Regarding claim 7, Horton disclosed the method of claim 1, further comprising providing a prompt to each electronic device of the group having the second device status (see Horton 0409: geofencing defines ‘home’ structure boundaries, when the vehicle leaves ‘home’, the vehicle’s status is ‘away’ while the thermostat’s status is ‘home’ | 0415: Prompt is displayed at vehicle, which has a different status from the thermostat | 0482: sending a prompt about the oven status being different than the thermostat’s status)

Regarding claim 9, Horton disclosed the method of claim 7, further comprising interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt).

Regarding claim 16, Horton disclosed the system of claim 10, further comprising interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt).

Regarding claim 17, Horton disclosed the system of claim 16, further comprising changing the second device status to the first device status (see Horton 0482: changing the oven’s status | 0167: API client sends commands for controlling smart home devices).

Regarding claim 8, Horton disclosed the method of claim 7, wherein providing the prompt includes providing at least one of a visual (see Horton 0562: displaying status prompts on user device), audial, or tactile notification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        3 December 2021


/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452